Title: [Reynolds Chapman] to James Madison, 27 June 1828
From: Chapman, Reynolds
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Orange Court house
                                
                                June 27th 1828
                            
                        
                        
                        You were appointed a delegate, with six others at a large meeting of our citizens on monday, to represent the
                            county in the convention proposed to be held in Charlottesville, on the 10th of July, to deliberate
                        
                            
                                
                            
                        
                    